PER CURIAM.
Appellants appeal from a summary judgment in favor of appellee in a slip and fall action. The record on appeal discloses that there are genuine issues of material fact which have not been eliminated by movants for summary judgment. Montgomery v. Florida Jitney Jungle Stores, Inc., 281 So.2d 302 (Fla.1974); Gizzard v. Colonial Stores, Inc., 330 So.2d 768 (Fla. 1st DCA 1976); Winn Dixie Stores, Inc. v. Williams, 264 So.2d 862 (Fla. 3d DCA 1972).
Reversed and remanded for further proceedings.